internal_revenue_service number release date index number 45k ----------------------------------------------- --------------------------------------- --------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- - ---------------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b07 plr-154760-06 date date ------------------------------------------------------------------------ legend p company ------------------------------------------- state ------------- state ------ a -------------------------------------------------------------------------------- b --------------------------------------------------------- - parent ------------------------------------------------------------ x --------------------------------- y ----------------- z ------------------------------------ c ------------------------------------ d ---------------------------------------- date -------------------------- date -------------------------- date ------------------ date ----------------- date ---------------------- date -------------------------- date -------------------------- date --------------------- site ---------------------- site --------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- site ------------------------------------------------------------------------------- dear plr-154760-06 this letter is in response to your letter of date submitted on behalf of p requesting rulings under sec_29 redesignated as sec_45k of the internal_revenue_code facts the facts as represented by p and p's authorized representatives are as follows company is a limited_liability_company classified disregarded as an entity separate from p for federal_income_tax purposes company is the current owner of a synthetic_fuel production facility facility p is a state limited_liability_company classified as a partnership for federal_income_tax purposes p is owned entirely by a and b which are indirect wholly owned subsidiaries of the parent of an affiliated_group_of_corporations on date p acquired all of the membership interests in company from x and y pursuant to a purchase agreement upon acquisition of all of the membership interests in the company by taxpayer company became a disregarded_entity for federal_income_tax purposes as a result while company owns the facility taxpayer is treated as the owner of the facility for federal_income_tax purposes the facility was previously owned by z and was transferred to company prior to taxpayer acquiring all of the membership interests in company under the purchase agreement p agreed to make certain fixed and variable payments to x and y p has provided projections based on expected operations that the net present_value of the contingent payments to be made to x and y under the agreement are less than fifty percent of the total payments made to x and y the facility was constructed pursuant to a construction_contract between c and d entered into on date c constructed and completed the facility in date at site the facility was designed to produce synthetic_fuel from coal the construction_contract was governed by state law and was binding and enforceable under state law the construction_contract did not limit the amount of damages that either party could seek against the other party in the event of the other party’s default under the contract c constructed and completed the facility in accordance with the terms and conditions of the construction_contract the facility was also constructed with equipment that can be disassembled and moved to another site to take advantage of other supplies of coal potential customers or other business reasons the facility's equipment consists primarily of a mixer and a briquetter in the process coal feedstock is conveyed to the mixer by a belt conveyor a proprietary chemical reagent which is designed to produce a chemical reaction as plr-154760-06 part of the synthetic_fuel production process is then applied to the feedstock coal and thoroughly combined in the mixer the product then passes through a chute into the briquetter and is then conveyed to a stockpile a recognized expert in coal combustion chemistry and analysis performed numerous tests on the coal used at the facility and has submitted a report concluding that significant chemical changes take place to the coal with the application of the process to the coal the facility has been relocated a number of times between the date that it was placed_in_service_date and the date that it was acquired by p date immediately prior to p’s acquisition of the facility from x and y the facility was located at site in date the facility was relocated to site p anticipates relocating the facility again in early in connection with any relocation p may repair or replace worn or broken parts p has represented that these modifications will not significantly increase the production capacity of the facility or significantly extend the life of the facility p has represented that the fair_market_value of the original property immediately prior to the relocation to the current site or the replacement of parts of the facility was and in the case of a relocation to any other site will be more than twenty percent of the facility’s total fair_market_value the cost of the new property plus the value of the property that was originally placed_in_service at the time of the relocation or replacement the service recently completed an audit of the z’s taxable years ending date and date in connection with the examination the service requested and reviewed information and various documents regarding the placed_in_service facts of the facility and the facility’s eligibility for tax_credits z received a letter executed on date from the service that closed the audit with no adjustment to the amount of the sec_29 credits claimed redesignated as sec_45k p requests the following rulings p with the use of the process will produce a qualified_fuel within the production from the facility will be attributable solely to p within the meaning meaning of sec_45k of sec_45k entitling p to a credit under sec_45k for the production of the qualified_fuel from the facility that is sold to an unrelated_person meaning of sec_45k the relocation of the facility after date or the replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided that the fair_market_value of because the facility was placed_in_service prior to date within the plr-154760-06 the original property is more than of the facility’s total fair_market_value at the time of the relocation or replacement ruling_request sec_1 consistent with its private_letter_ruling practice that began in the mid 1990's the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel produced from coal is a qualified_fuel under sec_29 redesignated as sec_45k revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 redesignated as sec_45k nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long-standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to p consistent with announcement and the service's long-standing ruling practice accordingly based on the expert test results submitted by p we conclude that the synthetic_fuel produced at the facility using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 redesignated as sec_45k because p owns the facility and operates and maintains the facility through its agent we conclude that p will be entitled to the sec_45k credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during plr-154760-06 the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as originally placed_in_service prior to date if the fair_market_value of the property used at the original facility is more than percent of the facility’s total market_value immediately following the relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility's total fair_market_value at the time of relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence the facility's total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for plr-154760-06 facility personnel and buildings if a building for purposes of sec_168 of the code and other administrative assets sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility's total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility consistent with the holding in revrul_94_31 because the service has audited and allowed z to claim credits under sec_29 redesignated as sec_45k for the production of qualified_fuel from the facility by reaching the conclusion that the facility was placed_in_service prior to date taking into account any relocation or replacement of parts prior to date within the meaning of sec_29 redesignated as sec_45k relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided the fair_market_value of the original property is more than of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property conclusions accordingly based on the representations of p and p's authorized representatives we issue the following rulings p with the use of the process will produce a qualified_fuel within the production from the facility will be attributable solely to p within the meaning meaning of sec_45k of sec_45k entitling p to a credit under sec_45k for the production of the qualified_fuel from the facility that is sold to an unrelated_person meaning of sec_45k the relocation of the facility after date or the replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided that the fair_market_value of the original property is more than of the facility’s total fair_market_value at the time of the relocation or replacement because the facility was placed_in_service prior to date within the the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the plr-154760-06 fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that the taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in dollar_figure of revproc_2007_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s joseph h makurath branch chief branch passthroughs special industries -
